DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, 
“relative-position change detecting means for detecting a change in a relative position between the surface plate and the robot arm; and
correcting means for correcting a result of the measurement performed on the workpiece by the probe based on a result of detection performed by the relative-position change detecting means.” 
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation structure, material or acts e.g., “relative-position change detecting means”  necessary to perform the function e,g., “for detecting a change in a relative position”.  
A claim limitation is presumed to invoke 35 U.S.C. 112(f)  when it explicitly uses the term "means" or "step" and includes functional language. The presumption that 35 U.S.C. 112(f)  applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

If applicant intends to invoke 112 (f) then applicant is advised to rewrite the above claim limitations as,
-- “means for detecting a change in a relative position between the surface plate and the robot arm; and
means for correcting a result of the measurement performed on the workpiece by the probe based on a result of detection performed by the means for detecting a change in a relative position.” 
As such claim 3 should be written as, -- …….wherein the means for detecting a change relative-position includes means for detecting vibration of the robot arm….--.
As such claim 4 should be written as, --…….wherein the means for detecting vibration of the robot arm detects vibration in the vicinity of a tip end portion of the robot arm….--  
As such claim 5 should be written as, --……, wherein the means for detecting a change in a relative position includes means for detecting vibration of the surface plate…..-- 
 --…..wherein means for detecting a change in a relative position includes means for detecting an inclination of the surface plate relative to a horizontal direction….--  
As such claim 7 should be written as, --…. wherein43 the means for detecting a change in a relative position detects change amounts of a relative position in a horizontal direction and a vertical direction, and the means for correcting adds the change amounts of the relative position to or subtracts the change amounts of the relative position from a result of the measurement performed on the workpiece by the probe in the horizontal direction and the vertical direction.  
As such claim 8 should be written as, --…wherein the means for detecting a change in a relative position detects change in the relative position in real time, and the means for correcting corrects a result of the measurement performed on the workpiece by the probe in real time based on the change in the relative position detected in real time.  
As such claim 9 should be written as, --…wherein the means for detecting a change in a relative position includes a laser tracker including: a reflector, and a laser tracker body configured to emit laser light to the reflector and receive reflected light of the laser light from the reflector so as to obtain a displacement of the reflector, and the reflector is disposed on the robot arm.  
As such claim 10 should be written as, --…, further comprising: means for detecting a temperature of the workpiece; and the means for correcting corrects the result of the measurement performed on the workpiece by the probe based on a result of detection performed by the means for detecting a temperature….--. 
, wherein an end effector of the robot arm means for detecting a temperature of the workpiece….--.  
As such claim 12 should be written as, --…, wherein the means for detecting a temperature of the workpiece is disposed on a holding surface of the end effector that holds the workpiece.  
As such claim 13 should be written as, --…, wherein the means for correcting corrects the result of the measurement performed on the workpiece by the probe based on a result of detection performed by the means for detecting a temperature of the workpiece.  
As such claim 14 should be written as, --…, wherein the means for detecting a temperature of the workpiece detects a temperature of the workpiece in a state in which the workpiece is held by the robot arm.  
As such claim 15 should be written as, --…, wherein the means for detecting a temperature of the workpiece starts detection of a temperature of the workpiece when the workpiece is held by the robot arm.

Furthermore, In Claim 22, “the surface plate” lacks antecedent basis.  
The rest of the claims are rejected for depending on a rejected base claim.

Conclusion
The prior art, Johns (US 4755952); Nakaya (US 4799170) made of record and not relied upon is considered pertinent to applicant's disclosure.


Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/Primary Examiner, Art Unit 3666